Notice of Pre-AIA  or AIA  Status
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.     Applicants’ response of 7/6/2021 is acknowledged. 

Status of Claims
3.      Claims 72-75 and 77-98 are pending in this application.  Claims 1-71 and 76  have been canceled by a previous amendment. Claims 73, 77, 79-88 and 92-98 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/6/2020. Claims 72, 74-75, 78 and 89-91 are under consideration. 

Claim Rejection Maintained
Claim Rejections - 35 USC § 103
4.         Rejection of claims 72, 74-75, 78 and 89-91 under 35 U.S.C. 103 is maintained.
 The rejection as stated below:
        Claims 72, 74-75, 78 and 89-91 are rejected under 35 U.S.C. 103 as being un-patentable over ISAR DEJBAN GOLPASHA ET AL: 'Immunization with 3-oxododecanoyl-L-homoserine lactone-r-PcrV conjugate enhances survival of mice against lethal bum infections caused by Pseudomonas aeruginosa", [BOSNIAN JOURNAL OF BASIC MEDICAL SCIENCES, vol. 15, no. 2, 2 March 2015] , and Fernandez et al. (WO 2009/104074 – IDS filed on 4-19-2018) in view of De Tavernier et al. [US 20150044215 priority to 3/12/2012.].
The instant amended claims are drawn to a conjugate comprising or consisting of an antigen covalently linked to a Pseudomonas aeruginosa PcrV carrier protein comprising an amino acid sequence which is at least 90% identical to the sequence of SEQ ID N0: 4, wherein the antigen is linked (either directly or through a linker) to an asparagine amino acid residue of the P. aeruginosa PcrV carrier protein wherein the asparagine residue is part of a D/E-X-N-X-S/T consensus sequence introduced into the amino acid sequence which is at least 90% identical to the sequence of SEQ ID NO: 4, wherein X is any amino acid apart from proline, wherein the asparagine residue is 
ISAR DEJBAN GOLPASHA ET AL teaches Immunization with 3-oxododecanoyl-L-homoserine Sactone8-r-PcrV conjugate enhances survival of mice against lethal bum infections caused by Pseudomonas aeruginosa ( see title) ISAR DEJBAN GOLPASHA ET AL uses 3-Oxo-C12-HS-r-PCR conjugate as a candidate vaccine against P. aeruginosa caused infections. 3-GxQ-C12-HS-r-PCR conjugate was prepared and used for immunization of mice (subcutaneous, 3x, at 2-week intervals). PCR is used as a carrier (abstract, p 16, last para). ISAR DEJBAN GOLPASHA ET AL do not teach consensus sequence, D/E - X - N - Z - S/T.  
Fernandez et al.  WO 2009/104074 A2 discloses a bioconjugate vaccine comprising: a protein carrier comprising an inserted consensus sequence, D/E - X - N - Z - S/T, wherein X and Z may be any natural amino acid except Pro; at least one antigenic polysaccharide from at feast one bacterium, linked to the protein carrier, wherein the at least one antigenic polysaccharide is at least one bacterial O-antigen from one or more strains of Shigella, E. coli or P. aeruginosa; and, optionally, an adjuvant (claims 1 -7).  Fernandez et al. disclose vaccine conjugates comprising Pseudomonas aeruginosa serotype O11 antigen and a carrier protein with the sequence D/E-X-N-Z-ST, wherein X and Z may be any natural amino acid other than proline (see page 3 and Table 1 on page 34). Fernandez et al. differs from the instant invention in that they don’t explicitly disclose the use of Pseudomonas aeruginosa serotype O11 antigen. One of ordinary skilled in the art  would  have been motivated in the art would be motivated by using the  Consensus sequence because it represents the results of multiple sequence alignments in which related sequences are compared to each other and similar sequence motifs are calculated.
Given that Fernandez et al. demonstrates the effective use of Pseudomonas aeruginosa antigens generally, and the antigens of the various Pseudomonas aeruginosa serotype antigens are well established in the art, the mucosal the use of a Pseudomonas aeruginosa serotype O6 antigen well within the capabilities of one of ordinary skill in the art.  One of ordinary skilled in the art  would  have been motivated in the art would be motivated by using the  Consensus sequence because it represents the results 
The above references  do not explicitly teach SEQ ID NO:4. 
    De Tavernier et al. teach conjugates covalently linked to PcrV carrier protein of Pseudomonas aeruginosa and  a sequence have 99.7% identity to SEQ ID NO:4. ( see title, abstract,  claims  and para 0018-0019 and 0569 and sequence alignment below. The limitations of residue positions of claims 72, 74 and 75. De Tavernier et al. para [0294]  teach that “For example, and depending on the host organism used to express the polypeptide of the invention, such deletions and/or substitutions may be designed in such a way that one or more sites for post-translational modification (such as one or more glycosylation sites) are removed, as will be within the ability of the person skilled in the art.” And De Tavernier et al. para [ [0575] teach that “Another, usually less preferred modification comprises N-linked or O-linked glycosylation, usually as part of co-translational and/or post-translational modification, depending on the host cell used for expressing the polypeptide of the invention.” De Tavernier et al. para [0634]  teach that “it will be clear to the skilled person that the glycosylation pattern obtained (i.e., the kind, number and position of residues attached) will depend on the cell or cell line that is used for the expression.” Additionally, the De Tavernier et al. sequence shows asparagine on positions 6 and 8 of the matching sequence (see below alignment). One of skill would include the PcrV within the conjugate because the PcrV carrier protein can act both as a carrier protein and an antigen. 
     De Tavernier et al. para 0579 teach that “ Yet another modification may comprise the introduction of a functional group that is one part of a specific binding pair, such as the biotin-(strept)avidin binding pair. Such a functional group may be used to link the polypeptide of the invention to another protein, polypeptide or chemical compound that is bound to the other half of the binding pair, i.e. through formation of the binding pair. For example, a polypeptide of the invention may be conjugated to biotin, and linked to another protein, polypeptide, compound or carrier conjugated to avidin or streptavidin. For example, such a conjugated polypeptide of the invention may be used as a reporter, for example in a diagnostic system where a detectable signal-producing agent is 
Therefore, it would have been prima facie obvious at the time of applicants’ invention to apply bio-conjugate vaccine comprising a protein carrier having an inserted consensus  sequence taught by Fernandez et al. in the vaccine of Isar Dejban to obtain  the claimed invention. The benefit of Fernandez et al’s conjugate is that at least one antigenic polysaccharide from at least one bacterium linked to the protein carrier and the antigenic polysaccharide from at least one bacterium linked to the protein carrier are well known in the art. Therefore, conjugating bacterial capsular saccharides to carrier proteins are known in the art; the carrier protein having the known effect of turning the T-independent polysaccharide antigen into a T-dependent antigen capable of triggering an immune memory response.
One of ordinary skill in the art would have a reasonable expectation of success by combining the teaching of the above references to obtain a P. aeruginosa PcrV-linked antigen vaccine. 
Furthermore, no more than routine skill would have been required to exchange the antigens and bio-conjugates to obtain a better immunogenic composition.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to combine and exchange the antigens and bio-conjugates to obtain a better immunogenic composition which function in a predictable manner to yield a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 
RESULT 1
US-14-382-027-159
; Sequence 159, Application US/14382027
; Patent No. 10072098
; GENERAL INFORMATION
;  APPLICANT: Ablynx N.V.
;  TITLE OF INVENTION: PSEUDOMONAS AERUGINOSA PCRV BINDING
;  TITLE OF INVENTION:SINGLE VARIABLE DOMAIN ANTIBODIES
;  FILE REFERENCE: A0848.70155US01
;  CURRENT APPLICATION NUMBER: US/14/382,027
;  CURRENT FILING DATE: 2014-08-29
;  PRIOR APPLICATION NUMBER: PCT/EP2013/054262
;  PRIOR FILING DATE: 2013-03-04
;  PRIOR APPLICATION NUMBER: US 61/606,094
;  PRIOR FILING DATE: 2012-03-02
;  NUMBER OF SEQ ID NOS: 207
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 159
;  LENGTH: 294
;  TYPE: PRT
;  ORGANISM: Pseudomonas aeruginosa
US-14-382-027-159

  Query Match             99.7%;  Score 1461;  DB 1;  Length 294;
  Best Local Similarity   100.0%;  
  Matches  293;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          2 EVRNLNAARELFLDELLAASAAPASAEQEELLALLRSERIVLAHAGQPLSEAQVLKALAW 61
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          2 EVRNLNAARELFLDELLAASAAPASAEQEELLALLRSERIVLAHAGQPLSEAQVLKALAW 61

Qy         62 LLAANPSAPPGQGLEVLREVLQARRQPGAQWDLREFLVSAYFSLHGRLDEDVIGVYKDVL 121
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         62 LLAANPSAPPGQGLEVLREVLQARRQPGAQWDLREFLVSAYFSLHGRLDEDVIGVYKDVL 121

Qy        122 QTQDGKRKALLDELKALTAELKVYSVIQSQINAALSAKQGIRIDAGGIDLVDPTLYGYAV 181
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        122 QTQDGKRKALLDELKALTAELKVYSVIQSQINAALSAKQGIRIDAGGIDLVDPTLYGYAV 181

Qy        182 GDPRWKDSPEYALLSNLDTFSGKLSIKDFLSGSPKQSGELKGLSDEYPFEKDNNPVGNFA 241
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        182 GDPRWKDSPEYALLSNLDTFSGKLSIKDFLSGSPKQSGELKGLSDEYPFEKDNNPVGNFA 241

Qy        242 TTVSDRSRPLNDKVNEKTTLLNDTSSRYNSAVEALNRFIQKYDSVLRDILSAI 294
              |||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        242 TTVSDRSRPLNDKVNEKTTLLNDTSSRYNSAVEALNRFIQKYDSVLRDILSAI 294




Applicants Arguments
5.    Applicant's arguments filed 7 have been fully considered but they are not persuasive. Applicants’ argue: 
     We respectfully submit that the Examiner's objection is based on an incorrect interpretation of the disclosure of De Tavernier. 
     De Tavernier teaches immunoglobulin single variable domains that are directed against the PerV protein of P. aeruginosa (see abstract and paragraph [0019] of De Tavernier). De Tavernier is particularly concerned with multivalent paratopic polypeptides comprising different PcrV- binding immunoglobulin single variable domains. Thus, De Tavernier is not concerned with PcrV-conjugates but is concerned with polypeptides binding to PerV. This interpretation is further clarified by paragraph [0259] which states that "The invention further relates to a polypeptides (also referred to herein as a “polypeptide(s) of the invention”)   that comprises or essentially consists of one or more monovalent polypeptide or one or more multivalent, preferably multiparatopic, polypeptide of the invention, and optionally further comprises one or more other groups, residues, moieties or binding units, optionally linked via one or more peptidic linkers. " and paragraph [0338] that states "Thus, generally, the invention in its broadest sense provides monovalent polypeptides (also referred to herein as “monovalent polypeptide(s) of the invention’) that are capable of binding to PcrV with a certain specified affinity, avidity, efficacy and/or potency and that comprises one or more CDR sequences as described herein and, in particular a suitable combination of two or more such CDR sequences, that are suitably linked to each other via one or more further amino acid sequences, such that the entire polypeptide forms a binding domain and/or binding unit that is capable of binding to PerV." Hence, the Examiner's reference to paragraphs [0294], [0569], [0575] and [0634] to support the allegation that De Tavernier teaches modifications of the PcrV sequence including N- linked or O-linked glycosylation is incorrect, since the above-mentioned paragraphs refer specifically to "polypeptides of the invention". It is clear that such "polypeptides of the invention" are polypeptides binding to PcrV, such as immunoglobulin single variable chains, and not PcrV- bioconjugates. Thus, De Tavernier does not teach modifications of the PcrV sequences including glycosylation. 
    Neither Isar nor Fernandez nor De Tavernier indicate or suggest which residues could be surface exposed in the 294-residue PcrV sequence. Thus, the subject matter of claim 72 is not obvious in light of the cited art. Therefore, assuming arguendo that GOLPASHA, ef al. can be combined with Bosnian Journal of Basic Medical Sciences, Fernandez in view of De Tavernier, the resulting combination would not yield the features quoted above. Claim 72, is therefore allowable.  Claims 74-76, 78 and 89-91 depend from claim 72 and are therefore allowable for at least the reasons claims 72 is allowable, and for the specific features recited therein, for those features are non-obvious too. Accordingly, withdrawal of the rejection is respectfully requested. 

       
Office Response
6.    Applicant's arguments filed 7/6/2021 have been fully considered but they are not persuasive. Applicants’ argue: 
        In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the claim limitations have been addressed.
      It is this office position that De Tavernier et al. teach conjugates covalently linked to PcrV carrier protein of Pseudomonas aeruginosa and a sequence have 99.7% identity to SEQ ID NO:4. Isar teach PcrV conjugate and De Tavernier et al. teach conjugates covalently linked to PcrV carrier protein of Pseudomonas aeruginosa and a sequence have 99.7% identity to SEQ ID NO:4.  Therefore, the other prior art references do provide motivation that PcrV should be used as a carrier protein for a bioconjugate. 

De Tavernier et al. para [0294] related to modification recited in the claims such as  “For example, and depending on the host organism used to express the polypeptide of the invention, such deletions and/or substitutions may be designed in such a way that one or more sites for post-translational modification (such as one or more glycosylation sites) are removed, as will be within the ability of the person skilled in the art.” And De Tavernier et al. para [ [0575] teach that “Another, usually less preferred modification comprises N-linked or O-linked glycosylation, usually as part of co-translational and or post-translational modification, depending on the host cell used for expressing the polypeptide of the invention.” De Tavernier et al. para [0634]  teach that “it will be clear to the skilled person that the glycosylation pattern obtained (i.e., the kind, number and position of residues attached) will depend on the cell or cell line that is used for the expression.” Additionally  the De Tavernier et al. sequence shows asparagine on positions 6 and 8 of the matching sequence ( see below alignment). 

           
      MPEP  2144 recite:   RATIONALE MAY BE IN A REFERENCE, OR REASONED FROM COMMON KNOWLEDGE IN THE ART, SCIENTIFIC PRINCIPLES, ART-RECOGNIZED EQUIVALENTS, OR LEGAL PRECEDENT
    The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to combine and exchange the antigens and bio-conjugates to obtain a better immunogenic composition which function in a predictable manner to yield a reasonable expectation of thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. 
Therefore, Applicants arguments have not been found persuasive and the rejection is maintained. 
Conclusion
7.   No claims allowed.
8.    THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863.  The examiner can normally be reached on Mon-Tue, Thurs-Fri 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B. Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KHATOL S SHAHNAN SHAH/Examiner, Art Unit 1645                                                                                                                                                                                                        October 23, 2021

 /JANA A HINES/Primary Examiner, Art Unit 1645